Case:18-18627-JGR Doc#:72 Filed:11/14/19                     Entered:11/14/19 13:51:27 Page1 of 1



          UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO
                          Minutes of Electronically Recorded Proceeding
             Held Thursday, November 14, 2019, before Honorable Joseph G. Rosania, Jr.

    In re:                                                  )                       Bankruptcy Case No.
    Dennis K. Obduskey                                      )                             18-18627 JGR
                                                            )                                Chapter 13
    Debtor(s).                                              )
    Last four digits of SS#: : 8785                         )
                                                            )
                                                            )

       Appearances:
    Debtor(s): Dennis Obduskey                                    Counsel: Stephen Swift – by phone
    Trustee: Douglas Kiel                                         Counsel: Will Evans – by phone

       No appearances:
    Creditor: James W. Kelley


    Proceedings:       Telephonic preliminary hearing regarding James W. Kelley dba Mortgage-
                       Investigator.com's Combined Verified Motion to Deem Late Filed Proof of Claim
                       Timely and Objection to Trustee's Claim #4 Objection filed September 9, 2019
                       (Docket #61 and #62).

             Entry of appearances and statements/arguments made
             Evidentiary1
             Witnesses sworn, as noted below, or     see attached list
             Exhibits entered, as noted below, or   see attached list
             Mr. Obduskey was present by phone. Mr. Swift made an offer of proof in support of allowing
             Claim No. 4 filed by James Kelley.


    Orders:
           Oral findings and conclusions made of record
           IT IS ORDERED that James W. Kelley dba Mortgage-Investigator.com's Combined Verified
           Motion to Deem Late Filed Proof of Claim Timely and Objection to Trustee's Claim #4
           Objection filed September 9, 2019 (Docket #61 and #62) is GRANTED


                                                        FOR THE COURT:
                                                        Kenneth S. Gardner, Clerk

                                                        /s/ C. Manyak
                                                        By: C. Manyak, Law Clerk




1
    Evidentiary for statistical reporting purposes
